DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 04/13/2022. Claims 1-5 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ratliff, JR. (US 2002/0174928) (Ratliff) in view of Kikuchi (JP H08282218 with English Machine Translation) and Miyasaka et al. (WO 2016/182076 with English equivalent US 2018/0141390) (Miyasaka) (of record). 
Regarding claim 1, Ratliff discloses a tire (title) comprising: a decorative portion (43) that is formed at a tire outer face (see Fig. 2) and that includes a base face (see Fig. 4F); and a first patterned region and a second patterned region (see Modified Figure 2 below), in each of which a plurality of protrusions (20F), that project from the base face of the decorative portion (43) to a projection height (H) of 0.030 inches ([0051]), which is equal to 0.76 mm (0.030*25.4), suggesting the claimed range of from 0.1 mm to 1.0 mm. Ratliff further discloses that the cross-sectional shape and the spacing between protrusions in a given patterned region has a direct impact on the brightness of that region ([0047]; [0053]). Ratliff further discloses that the protrusions (20F) in the first patterned region and the second patterned region have the same cross-sectional shape and spacing ([0054]; [0024]; see Fig. 2). Thus, it would have been obvious to one having ordinary skill in the art for the first patterned region to have a same brightness as the second patterned region. Ratliff further discloses that the protrusions (20F) in the first patterned region are formed so as to create lettering (17) while the protrusions (20F) in the second patterned region do not create lettering (see Modified Figure 2 below). However, in the embodiment shown in Fig. 2, Ratliff fails to disclose that shapes of the protrusions (20F) in the first patterned region and the second patterned region are different from each other as viewed along a direction orthogonal to the base face. 

    PNG
    media_image1.png
    504
    929
    media_image1.png
    Greyscale

Modified Figure 2, Ratliff
Kikuchi teaches a similar tire (title) comprising a decorative portion (see Fig. 6) wherein a first patterned region and a second patterned region (see Modified Figure 6 below) contain protrusions (D) that project from the base face of the decorative portion (see Fig. 3; [0020]). Kikuchi further teaches that the ridges (D) in the first patterned region are formed so as to create lettering while the ridges (D) in the second patterned region are not formed to create lettering (see Modified Figure 6 below). Kikuchi further teaches that the shapes of the protrusions (D) in the first patterned region and the second patterned region are different from each other as viewed along a direction orthogonal to the base face (see Modified Figure 6 below). 

    PNG
    media_image2.png
    523
    1010
    media_image2.png
    Greyscale

Modified Figure 6, Kikuchi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to have modified the protrusions in the first patterned region and the second patterned region disclosed by Ratliff to have different shapes from each other as viewed along a direction orthogonal to the base face because Kikuchi reasonably suggests doing so.  
Modified Ratliff still fails to disclose, however, that the plurality of protrusions (Ratliff: 20F) in the first patterned region and the second patterned region are formed at a pitch of from 0.1 mm to 1.0 mm. 
Miyasaka teaches a similar tire (title) comprising a decorative portion (20) that is formed at a tire outer face (see Fig. 1; [0079]) and that includes a base face (22) and a plurality of protrusions (24, 26) that project from the base face (22) of the decorative portion (20) and are formed at a pitch (P) of from 0.2 mm to 1.0 mm ([0089]), suggesting the claimed range of from 0.1 mm to 1.0 mm. Miyasaka further teaches that this pitch (P) between the protrusions (24, 26) helps to balance ease of manufacturing with enhancing the visibility of the decorative portion (20) ([0089]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions in the first patterned region and the second patterned region disclosed by Ratliff to have the pitch taught by Miyasaka because they would have had a reasonable expectation that doing so would lead to a balance in the ease of manufacturing the tire with enhancing the visibility of the decorative portion. 
Regarding claim 2, modified Ratliff discloses all of the limitations as set forth above for claim 1. Modified Ratliff further discloses that the protrusions (Ratliff: 20F) in the first patterned region are coupled together with each other, and the protrusions (Ratliff: 20F) in the second patterned region are coupled together with each other (see Modified Figure 2 above). 
Regarding claim 3, modified Ratliff discloses all of the limitations as set forth above for claim 2. Modified Ratliff fails to disclose, however, that each of the protrusions (Ratliff: 20F) in the first patterned region is formed including extension portions extending in a plurality of directions from an origin as viewed along the direction orthogonal to the base face. 
Miyasaka teaches a similar tire (title) comprising a decorative portion (20) that is formed at a tire outer face (see Fig. 1; [0079]) and that includes a base face (22) and a plurality of protrusions (24, 26); wherein each of the protrusions (24, 26) is formed including extensions portions (24E, 26E) extending in a plurality of directions (see Fig. 13) from an origin (O1, O2) as viewed along the direction orthogonal to the base face (22) (see Fig. 13). Miyasaka further teaches that this configuration raises the uniformity of the appearance of the decorative portion (20) when viewed from different angles, enabling visibility of the outer surface of the tire to be enhanced ([0009]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the protrusions in the first patterned region as disclosed by modified Ratliff to be formed including extension portions as taught by Miyasaka as a matter of design choice and because they would have had a reasonable expectation that doing so would raise the uniformity of the appearance of the decorative portion when viewed from different angles, enabling the visibility of the outer surface of the tire to be enhanced. 
Regarding claims 4 and 5, modified Ratliff discloses all of the limitations as set forth above for claims 2 and 3, respectively. Modified Ratliff further discloses that each of the protrusions (Ratliff: 20F) in the second patterned region configures a rib-shaped protrusion; and a plurality of the rib-shaped protrusions are formed at the pitch (Miyasaka: P) (Ratliff: see Figs. 2 and 4F). In the embodiment shown in Fig. 2 of Ratliff however, modified Ratliff fails to disclose that each of the protrusions (Ratliff: 20F) in the second patterned region are formed in a zigzag shape as viewed along the direction orthogonal to the base face. Modified Ratliff does disclose, however, that parallel protrusions in each patterned region can be selected from a group of straight, curved, wavy, zigzagged, or otherwise linearly extending ridges (Ratliff: [0014]). Therefore, it would have been obvious to one having ordinary skill in the art as a matter of design choice to have modified each of the protrusions in the second patterned region to be formed in a zigzag shape as viewed along the direction orthogonal to the base face. Thus, modified Ratliff satisfies all of the limitations in claims 4 and 5. 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0326385) in view of Miyasaka et al. (WO 2016/182076 with English equivalent US 2018/0141390) (Miyasaka) (of record). 
Sato discloses a tire (title) comprising: a decorative portion (3a) that is formed at a tire outer face and that includes a base face (see Fig. 5A); and a first patterned region and a second patterned region (see Modified Figure 4C below), in each of which a plurality of protrusions (12), that project from the base face of the decorative portion (3a) to a projection height of from 0.3 mm to 3.0 mm, overlapping the claimed range of from 0.1 mm to 1.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Sato further discloses that the shapes of the protrusions (12) in the first patterned region and the second patterned region are different from each other as viewed along a direction orthogonal to the base face (see Modified Figure 4C below). Sato further discloses that the shapes of the of protrusions (12) in the first patterned region are a mirror image of the shapes of the protrusions (12) in the second pattern region (see Modified Figure 4C below). Thus, despite the different shapes of the protrusions (12) in the first and second patterned regions as viewed along a direction orthogonal to the base face, the overall configuration of the protrusions (12) in the first and second patterned regions, including relative spacing of the protrusions (12), size of the protrusions (12), as well as cross-sectional shapes of the protrusions (12), is the same. Thus, the protrusions (12) in the first patterned region and the second patterned region would be expected to reflect the same amount of light. Therefore, it would have been obvious to one having ordinary skill in the art for the first patterned region to have a same brightness as the second patterned region since many of the qualities that determine brightness in the regions are the same. Sato fails to disclose, however, that the protrusions (12) in the first patterned region and the second patterned region are formed at a pitch of from 0.1 mm to 1.0 mm. 

    PNG
    media_image3.png
    938
    821
    media_image3.png
    Greyscale

Modified Figure 4C, Sato
Miyasaka teaches a similar tire (title) comprising a decorative portion (20) that is formed at a tire outer face (see Fig. 1; [0079]) and that includes a base face (22) and a plurality of protrusions (24, 26) that project from the base face (22) of the decorative portion (20) and are formed at a pitch (P) of from 0.2 mm to 1.0 mm ([0089]), suggesting the claimed range of from 0.1 mm to 1.0 mm. Miyasaka further teaches that this pitch (P) between the protrusions (24, 26) helps to balance ease of manufacturing with enhancing the visibility of the decorative portion (20) ([0089]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions in the first patterned region and the second patterned region disclosed by Sato to have the pitch taught by Miyasaka because they would have had a reasonable expectation that doing so would lead to a balance in the ease of manufacturing the tire with enhancing the visibility of the decorative portion. 
Regarding claim 2, modified Sato discloses all of the limitations at set forth above for claim 1. Modified Sato further discloses that the protrusions (Sato: 12) in the first patterned region are coupled together with each other, and the protrusions in the second patterned region are coupled together with each other by the straight protrusion (Sato: 11) (see Modified Figure 4C above; Sato: [0046]). 
Regarding claim 3, modified Sato discloses all of the limitations as set forth above for claim 2. Modified Sato further discloses that each of the protrusions (Sato: 12) in the first patterned region is formed including extension portions extending in a plurality of directions from an origin as viewed along the direction orthogonal to the base face (see Modified Figure 4C below). 

    PNG
    media_image4.png
    589
    485
    media_image4.png
    Greyscale

Modified Figure 4C, Sato
Regarding claims 4 and 5, modified Sato discloses all of the limitations as set forth above for claims 2 and 3, respectively. Modified Sato further discloses that each of the protrusions (Sato: 12) in the second patterned region configures a rib-shaped protrusion formed in a linear shape as viewed along the direction orthogonal to the base face (see Modified Figure 4C above; Sato: [0046]); and a plurality of the rib-shaped protrusions (Sato: 12) are formed at the pitch (Sato: see Fig. 4C). However, modified Sato does disclose that each of the plurality of protrusions (Sato: 12) need not necessarily be formed linearly, but may be formed as a curved line or a wavy line (Sato: [0046]). Therefore, since a wavy line is substantially the same shape as a zigzag shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of protrusions in modified Sato to be formed in a zigzag shape because modified Sato reasonably suggests doing so. Thus, modified Sato satisfies all of the limitations in claims 4 and 5. 
Response to Arguments
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 24th, 2022. 
Applicant’s arguments, see Remarks, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 over Murata in view of Miyasaka et al. and claims 4-5 over Murata in view of Miyasaka et al. and further in view of Hirota have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of independent claim 1 is made over Ratliff, JR. in view of Kikuchi and Miyasaka et al. as well as Sato in view of Miyasaka et al. as set forth in the above Office Action.
As such, claims 1-5 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749